UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

i oe eee x
UNITED STATES OF AMERICA
PROTECTIVE ORDER
-~v,
S4 17 Cr. 151 (AJN)
ROBERT PIZARRO and
JUAN RIVERA,
Defendants.
ee ee ee ee ee a ee x

Upon the application of the United States of America,
Geoffrey $. Berman, United States Attorney for the Southern
District of New York, by and through Jessica Fender, Jared Lenow,
and Jason Swergold, Assistant United States Attorneys, of counsel,
for an order precluding the dissemination of information regarding
the identity of a confidential informant (the “CI Information”)
and information related to certain social media accounts {the
“Social Media Information”), as described in the Government’s May
8, 2018 letter (on file with the Court), made on consent of defense
counsel, and based on the Court’s independent review,

IT IS ORDERED that the CI Information and the Social
Media Information is designated as Attorney's Eyes Only, and
therefore, the CI Information and Social Media Information may be

maintained only by defense counsel and any paralegai or
investigator employed by the defense, and may not be disseminated
to any other person, including the defendants.

Dated: New York, New York
May & , 2018

 

 

TH LPONOBLE ALTSON J. NATHAN
UNIYED STATES DISTRICT JUDGE

 
